Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15) in the reply filed on 10/02/2020 is acknowledged.  The traversal is on the ground(s) that any search of the prior art and examination involving Group I claims, therefore, will substantially co-extend with the search and examination of the Group II claims.  This is not found persuasive because as stated in the Office Action dated 07/10/2020 that there is a search burden with different CPC searches. In addition, Group II is directed to a product that would not encompass all the limitations of the method claims, which has invoked 112, written description, rejection. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether undue experiment is necessitated.  These factors include: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the relative skill of those in the art; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The nature of the invention relates to a method for determining an analyte in a sample in an interaction assay, said method comprising contacting said sample with an interaction modulator, wherein said interaction modulator is an enhancer of said interaction assay at low analyte concentrations and is a retarder of said interaction assay at high analyte concentrations and wherein said interaction modulator is a copolymer of 4-styrenesulfonic acid and maleic acid (Poly-(4-styrenesulfonic acid-co-maleic acid, PSSM) and/or Polyacrylic acid (PAA), wherein said 
The claims broadly encompass an assay with the interaction modulators that can perform as an enhancer at low analyte concentrations and as a retarder at high analyte concentrations. In particular, the claims are broad in determining the analyte in a sample by merely involving the claimed interaction modulators. 
Holownia et al. teaches the influence of a variety and combination of both ionic surfactants and different chain lengths of the polyelectrolyte poly(ethylene glycol) (PEG) on the performance characteristics of a homogenous, latex agglutination immunoassay. It was found that 2.5 mmol/L concentrations of a small cationic surfactant tetramethylammonium hydroxide (TMH), when present alone, substantially increased both reaction rates and sensitivity in the lower clinical ranges of CRP concentration when compared to normally used assay conditions containing PEG and the anionic detergent Gafac (see abstract). Holownia et al. further teaches in the abstract that TMH enhances the actual antibody-antigen interaction as opposed to the known effects of other surfactants in immunocomplex dissociation or in maintenance of colloidal stability. (“Effect of Poly(ethylene glycol), Tetramethylammonium Hydroxide, and Other Surfactants on Enhancing Performance in a Latex Particle Immunoassay of C-Reactive Protein”, Anal. Chem. 2001, vol. 73, pgs. 3426-3431, IDS submitted 11/08/2019, NPL #5). 

The specification lacks guidance with regard to use of the interaction modulators, which encompass a wide range of concentrations. The courts have stated that “tossing out the mere germ of an idea does not constitute enabling disclosure.” Genentech, 108 F.3d at 1366 (quoting Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in context of the utility requirement, that “a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion”)). “[R]easonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Id.
In the instant case, such reasonable detail is lacking in claims 1 and 10. The interaction modulator such as copolymer of 4-styrenesulfonic acid and maleic acid (Poly-(4-styrenesulfonic acid-co-maleic acid, PSSM), Polyacrylic acid (PAA), aminodextran, carboxymethyldextran, Poly-(2-acrylamido-2-methyl-1- propanesulfonic acid (PAMPS), triethylamine, triethanolamine, taurine, or dodecylsulfate, encompasses chemical structures of wide ranges in concentrations. There is nothing in the application, as filed, to suggest that these chemical structures at all concentrations can modulate enhance and retard interaction assay based on analyte concentrations or merely modulate by contacting the sample to determine the analyte. 
In particular, the evidentiary teachings of Holownia et al. indicate that at a defined amount of 2.5 mmol/L concentrations of tetramethylammonium hydroxide there is enhancement in that above 5 mmol/L TMH has the unavoidable interference of microbubbles and it was discovered that the higher TMH concentrations resulted in low coupling efficiencies of antibody attachment to the particle of 10-30% as opposed to the normal level at ~90% (see pg. 3428, right col., bottom of last para). Thus undue experimentations would be required to carry out the claimed invention of measuring and/or determining the interaction of the analyte in the sample with the claimed interaction modulator, as these interaction modulators can cause unavoidable interferences to the coupling of the antibody. 
As stated above, the state of the art teaches that the unpredictability associated with performing agglutination assay with interaction modulators. In summary, due to the state of the prior art and the lack of the specification in disclosing the methods for determining an analyte in a sample merely involving “contacting said sample” with the claimed interaction modulators will invariably show the interaction to determine an analyte in the sample, as well as the lack of direction/guidance or working examples, the specification fails to teach the skilled artisan how to make the claimed invention without undue experimentations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 1 recites PSSM but claim 2 recites that x and y are zeros is unclear to the metes and bounds of what chemical structure would represent PSSM as x and y are zeros.  
Claim 10 recites PSSM but claim 11 recites that x and y are zeros is unclear to the metes and bounds of what chemical structure would represent PSSM as x and y are zeros. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (EP0786666A1, published 07/30/1997, IDS submitted 11/08/2019).
Cheng et al. teaches a homogeneous immunochemical detection assay for the determination of aminoglycoside antibiotics in a biological sample (abstract). Cheng et al. further teaches in Figure 1A the improvement in the amikacin calibration curve when poly(acrylic acid) (PAA) is added to a commercially available amikacin assay (also see pg. 2, lines 50-51).  Cheng et al. further teaches PAA at 0.15% concentration (see Fig. 1A).  
With regard to claim 4, Cheng et al. teaches 20,000 Daltons of PAA is used, which reads on 20 kDa.
s 1-3, 5-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akamine et al. (EP1956373A1, published 08/13/2008, IDS submitted 11/08/2019).
	With regard to claims 1, 10-11, Akamine et al. teaches a reagent for assaying anti-phospholipid antibodies which is excellent in long-term storage stability and enables an accurate diagnosis of syphilitic infection. Akamine et al. teaches Chem. 2 [0042]. Akamine et al. teaches styrene-styrenesulfonate polymer [0051] and the anionic polymerizable monomer is (meth)acrylic acid [0025]. It is noted that x and y = 0. Akamine et al. teaches measuring the degree of the agglutination optically, a conventionally known method for used. For example, increase and decrease of scattering light intensity, absorbance, and transmission intensity can be measured by changing the size of particles of the insoluble carrier to be used, the concentration of the insoluble carrier, or setting of the reaction time (see para. [0037]). Akamine e al. further teaches by using the reagent for assaying anti-Treponema pallidum antibodies, a degree of the agglutination caused by the antigen-antibody reaction with anti-Treponema pallidum antibody in a sample [0057], which reads on homogenous agglutination assay.    
	With regard to claims 2-3, Akamine et al. teaches molecular weight is 550000 [0064].
	With regard to claims 5-6, Akamine et al. teaches particle for optical change [0030]. 
	With regard to claims 7 and 15, Akamine et al. teaches bovine serum albumin [0035].  Akamine et al. teaches anti-phospholipid antibodies [0066].
	With regard to claims 8-9, Akamine et al. teaches an amount of 1.2% [0064]. Akamine et al. teaches scattering light intensity [0037]. 
	With regard to claim 13, Akamine et al. teaches styrene-styrenesulfonate polymer [0051].

	With regard to claim 15, Akamine et al. teaches bovine serum albumin [0088].
Allowable Subject Matter
	Claim 12 is free of prior art and would be allowable if the claim is rewritten to overcome the 112, written description, rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635